Exhibit 10.1

 

LOGO [g758614g37j22.jpg]

SEPARATION AND RELEASE AGREEMENT

I, Katherine Breedis, understand that my employment with MeiraGTx, LLC (“Meira”
or the “Company”) has been terminated, as mutually agreed, effective April 16,
2019 and that a severance package is being made available to me in exchange for
signing this Separation and Release Agreement (“Release”).

1.    I understand that in exchange for signing this Release, the Company will
provide me the following severance benefit to which I would not otherwise be
entitled:

 

  a.

Severance equal to twelve (12) weeks of salary which will be paid on the
company’s normally scheduled payroll cycle

 

  b.

If I timely elect to receive COBRA benefits, the Company shall pay the cost of
my COBRA benefits for the months of May, June and July 2019; provided that if I
become eligible for group coverage from another employer, I am required to
contact Meira to notify and cancel COBRA coverage, effective the day I become
eligible under the new group plan.

 

  c.

Fully vested guaranteed incentive options (40,000 sign on options granted as of
October 2, 2018) and fully vested awarded discretionary incentive options
(10,000 options granted as of December 29, 2018).

2.    In exchange for the benefits described in paragraph 1 above, I release any
and all legal claims of any kind against the Released Parties relating to my
employment at the Company or that otherwise may have arisen during the same
period of time as my employment at the Company, from the beginning of time up to
the date of my signing of this Release. I also waive any claim to reinstatement
or re-employment with the Company (as well as with its parent company and their
past, present, and future subsidiaries or affiliates). The term “Released
Parties” is used herein to include the Company and each of the Company’s
respective parent companies, subsidiaries, divisions and affiliates, including,
without limitation, MeiraGTx, LLC, MeiraGTx Limited, and Meira GTx Holdings plc,
and each of their respective past, present and future subsidiaries, successors
and affiliates, as well as the past, present and future directors,



--------------------------------------------------------------------------------

shareholders, members, managers, executives, representatives, officers, agents,
attorneys and employees of, or any benefit plans sponsored by, such entities.

I understand that this Release is intended as a full waiver by me against the
Released Parties of all claims directly or indirectly related to my employment
at the Company or that otherwise may have arising during the same period of time
as my employment at the Company of every kind and nature, whether known or
unknown, actual or contingent, asserted or unasserted, arising under common law,
statutory law, including but not limited to claims under the Age Discrimination
In Employment Act (“ADEA”); except those claims that the law does not permit me
to waive by signing this Release and/or any claims arising out of Parties’
obligations under this Release are expressly excluded from this Release.

3.    In conformity with the ADEA, as amended by the Older Workers Benefit
Protection Act (“OWBPA”), I acknowledge:

 

  a.

that this Release is written in a manner calculated to be understood by me;

 

  b.

that this Release represents my knowing and voluntary release of any and all
claims that I might have including, but not limited to, any claims arising under
the ADEA;

 

  c.

that I have not been asked to release nor have I released any claim under the
ADEA that may arise after the date of this Release;

 

  d.

that the severance that I will receive in exchange for this Release is something
of value to which I am not already entitled;

 

  e.

that I am hereby being advised to consult with an attorney before signing this
Release;

 

  f.

that I have had at least forty-five (45) days to consider, sign, and return this
Release to Sheila Taylor, Vice President, Human Resources at 450 East 29th
Street, New York, NY 10016;



--------------------------------------------------------------------------------

  g.

that I have seven (7) days after signing this Release to revoke my acceptance.
In order to be effective, the revocation must be in writing and delivered to
Sheila Taylor, Vice President, Human Resources at 450 East 29th Street, New
York, NY 10016 either by hand or mail within the 7 day period. If delivered by
mail, the rescission must be:

 

  (A)

postmarked within the 7-day period;

 

  (B)

properly addressed to the waived or released party; and

 

  (C)

sent by certified mail return receipt requested.

4.    I further agree that I shall return (and shall not retain in any form or
format) all Company documents, data and other property in my possession or
control. This includes, without limitation, access cards, keys, reports,
manuals, records, product samples, inventory, correspondence and/or other
documents or materials related to the Company’s business that I have compiled,
generated or received while working for the Company. After returning these
documents, data and other property, I will permanently delete from any
electronic media in my possession, custody or control (such as computers, cell
phones, hand-held devices, back-up devices, zip drives, PDAs, etc.), or to which
I have access (such as remote e-mail exchange servers, back-up servers, off-site
storage, “cloud” accounts, etc.), all documents or electronically stored images
of Company documents or data.

5.    I agree to fully cooperate in a smooth and honorable transition of my
responsibilities and to ensure that the Company is aware of all matters being
handled by me. I further agree that I will use my best efforts to assist and
cooperate with the Company in connection with the defense or prosecution of any
claim that may be made against or by the Company, or in connection with any
ongoing or future investigation, dispute or claim of any kind involving the
Company,



--------------------------------------------------------------------------------

including any proceeding before any arbitral, administrative, judicial,
legislative or other body or agency, including truthfully testifying in any
proceeding to the extent such claims, investigations or proceedings relating to
services performed or required to be performed by me, pertinent knowledge
possessed by me or any act or omission by me. I further agree to perform all
acts and execute and deliver any documents that may be reasonably necessary to
carry out the provisions of this Paragraph.

6.    I agree not to assist any other person(s) in the preparation,
investigation, presentation or prosecution of any claims, charges, or complaints
against the Company or its subsidiaries, unless required by a subpoena or court
order, or as may be required by law. I agree to use my best efforts to
immediately notify the Company upon receipt of any such subpoena or court order,
and to furnish, within seven (7) days of receipt, a copy of such subpoena or
court order to the Company. However, I understand and acknowledge that nothing
in this Release shall be construed to prohibit me from reporting alleged
improper or unlawful conduct to, providing truthful information to, or
participating in any investigation or proceeding conducted by any federal or
state government agency or self-regulatory organization. As of the date hereof,
I represent and warrant that I have no information that would require me to make
any such report, nor have I made any such report, or caused or encouraged any
other person to make such a report, as described above in this Section.

7.    By signing and returning this Release, I acknowledge that I remain bound
by any non-competition agreement; confidentiality agreement, or employee
invention and assignment



--------------------------------------------------------------------------------

agreement(s) that I executed prior to commencing employment with the Company, or
during my employment with the Company. As of the date hereof, I represent and
warrant that I have complied with the terms of each of the agreements described
in this Section 7, and no breach or default has occurred thereunder as a result
of my actions or activities.

8.    I and Meira mutually agree that we shall not at any time engage in any
form of conduct, nor make any statements or representations, including on
internet social media (e.g., Twitter, Facebook, LinkedIn, Instagram), that
disparage or otherwise impair the reputation, goodwill or interests of me or any
of the Release Parties. I and Meira mutually acknowledge and agree that if
either party is found by a court of competent jurisdiction to have violated the
non-disparagement provision of the paragraph above, such party is obligated to
pay liquidated damages to the infringed party in the amount of $50,000, plus any
legal fees incurred by the infringed party in successfully proving an
entitlement to payment of liquidated damages under the paragraph above. In
addition, I and the Company shall be entitled to obtain equitable relief,
including injunctive relief, to enforce these provisions. I and Meira further
agree that I and Meira will not voluntarily make statements, take action or give
testimony adverse or detrimental to the interests of the Releasees. Should I
ever be required to give testimony concerning any matter related to my
employment with the Employer, I agree that I will use my best efforts to provide
notice of such compulsory process to Sheila Taylor, or her successor or
designee, at the address set forth above within seven (7) days of when I receive
it so that the Company may take appropriate measures to quash or otherwise
defend its interests.



--------------------------------------------------------------------------------

9.    For a period of twelve (12) months following the date hereof, I agree that
I will not, directly or indirectly, (A) advise or encourage any employee of the
Company or its subsidiaries to terminate his/her relationship with the Company
or its subsidiaries, or (B) solicit or attempt to solicit or participate in the
solicitation of or employ or otherwise engage any employee of the Company or its
subsidiaries or any person who was an employee of the Company or its
subsidiaries within the twelve month period immediately preceding any proposed
date of engagement, provided that this Section shall not prohibit soliciting or
recruiting generally in the public media (without specifically targeting such
employees).

10.    I understand and agree that the benefits described in paragraph 1 above
will commence on the 20th business day after the Company has received a signed
copy of the Release and the form attached as Appendix A, certifying that I have
returned all Company property. Both forms should be sent to Sheila Taylor, Vice
President, Human Resources at 450 East 29th Street, New York, NY 10016.

11.    I agree that, in the event of a dispute that involves this agreement or
any aspects of my employment at Meira, the prevailing party shall have the right
to collect from the other party its reasonable costs and necessary disbursements
and attorneys’ fees incurred in enforcing this Release.

12.    I further agree that this Release contains all understandings and
agreements between myself and the Company with regard to the subject matter
hereof. Any change or addition to this Agreement must be in writing and signed
by me and Meira.

13.    I further understand that the Company’s offer, as originally set forth,
automatically expired at 5:00pm EST on the 45th calendar day after I received
this agreement (the “Expiration Date”), meaning that the Expiration Date was
May 31, 2019. In response to



--------------------------------------------------------------------------------

suggested changes from me provided at 3:00pm on May 30, 2019, the company is
providing this revised Agreement which I may accept by signing and returning it
to Sheila Taylor, Vice President, Human Resources 450 East 29th Street, New York
NY 10016 on or prior to 5:00pm on June 3, 2019 (the “revised Expiration Date”).

14.    This Release may be executed in any number of counterparts and such
counterparts may be obtained by facsimile or electronic mail transmission, each
of which taken together shall constitute one and the same instrument.

I fully understand this Release; knowingly accept to its terms; and agree to be
bound to what I have promised here in trade for this severance package.

 

/s/ Katherine Breedis

 

6/03/2019

Signature   Date

 

Received and Acknowledged

 

 

/s/ Rich Giroux

 

6/03/2019

Rich Giroux

Chief Operating Officer

  Date

 